NEY        GENE

                                      EXAS




Hon. Joe Resweber                     Opinion No. C-649
County Attorney
Harris County                         Re:     Disposition   of unclaimed or
Houston, Texas                                abandoned personal property
                                              under Article   18.30, Code
Dear Mr. Resweber:                            of Criminal Procedure.

          Zn your opInIon       request     you submItted   the following
questions:
         I,
              1.   Under Section 18.30,     Vernon's Texas
                   Code of Criminal Procedure, effective
                   January 1, 1966,     must a peace officer
                   turn over all unclaimed or abandoned
                   personal property which was In his
                   poseession  before January 1, 1966,       to
                   the County Purdhaslng Agent for dispo-
                   sition?
         “2.       Under such provision   of the new code,
                   are automobiles Including those taken
                   into possession  by a city pursuant to
                   its parking regulations   to be turned
                   over to the County Purchasing Agent
                   and must the County pay to such City
                   fees assessed by It for the towing
                   and storage of such automobiles?"
        The applicable    part of Article          18.30    of the Code of
Criminal Procedure, 1966,     provides:

               "Sec. 1. All unclaimed or abandoned
         personal property except whiskey, wine and
         beer, of every kind, seized by a peace officer,
         which is not held as evidence to be used in
         any pending case and haa not been ordered
         destroyed or returned to the person entitled
         to possession  of the same by a magistrate,
         which shall remain unclaimed for a period of
         30 days shall be delivered  to the purchasing
         agent of the county for sale.   If the county,
         has no purchasing agent then such property
         shall be sold by the she~riff of the county."

                                   -3147-
                                                                    -    .




Ron.   Joe Resweber,    page 2 (C-649,)


Sections 2, 3 and 4 of this article   regulate the disposition
of any property delivered  In accordance with Section 1.
         The proper Interpretation  and construction of Article
18.30 was considered In our opinion No. C-585, dated Jam%slry
18, 1966.   There, we held, as digested In the summary of the
opinion:
                ‘The appllcablllty   of Article  18.30
          of the new Code of Criminal procedure Is
          not limited to unclaimed or abandoned
          personal property seized under a search
          warrant; on the contrary,    this Article
          controls   the disposition  of all such pro-
          perty (except intoxicants)     In the custody
          of peace officers    where there is no special
          statute providing for the disposition      of
          particular   ltems’and kinds of property.”
          Your first    questIon,‘whether    Art$cle 18.30   Is appli-
cable to property      seized before January 1, 1966, but still
In the custody of      peace officers    on that date, Is answered
by Article   1.02 of    the new Code; this article     provides:
          Article   1.02   Effective      date
                 “This Code shall take effect  and be
          in. force on and after January 1, 1966.     The
          procedure presoribed    shall govern all cri-
          minal proce~edings pending upon the effective
          date hereof Insofar as are applicable.”
          By virtue of Article       1.02, we hold that all unclaimed
and abandoned property in the possession           of a peace officer
as of January 1, 1966, must be disposed of In conformity with
the provisions      of ArtIcle.18.30     unless the property be intoxl-
cants or unless the property Is of a particular            kind covered
by a special disposition        statute.     It should also be observed
that Article     18.30 la a crlmlnal procedural statute and would
cover only suah property as Is seized In the course of criminal
Investigations      or proceedings    or when possession    was obtained
by apeace     officer   through some activity      related to the enforce-
ment of the,penal      code of this State.
          With regard to your  second question,    concerning the
application   of Article 18.30’ to’ automobiles -Impounded by’ a
city Pursuant to its parkingregulatlons,       notice Is taken that
automobiles are removed from the streets of a municipality
pursuant to ordinance regulation     of parking on the streets.



                                 -3148-
Hon. Joe Resweber,   page 3 (C-649)


This seizure and removal from the streets may be authorized
under a city code to prevent obstruction   of traffic  on the
streets and is only Incidentally  connected,  If at all, to the
enforcement of the orImina1 statutes of Texas or the penal
ordinances of cities.
         Inasmuch as the new Code of Criminal Procedure regu-
lates criminal proceedings   (Article 1.02), Article   18.30 of
the Code has no application   to automobiles Impounded by a
munlclpalI.ty under the authority of Its parking ordinances
for the purpoae of removing obstructions    to traffic  on the
city streets.
         Since we are holding that Article   18.30 Is not appll-
cable to automobiles seized by a city and would not control
their eventual disposition,    there Is no occasion to consider
the question of re-embursement or payment to a city by Harris
County for fees and expenses incurred by a city In the towing
and storage of these vehicles.
                          SUMMARY
         All unclaimed and abandoned personal
         property in the possession  of peace offi-
         eers on January  1, 1966, previously  seized
         In the course of law enforcement activities,
         should be disposed of In accordance with
         Article  18.30 of the Code of Criminal Pro-
         cedure, unless the propertv is of a parti-
         cular kind covered by a special disposition
         statute.
         Article  18.30 does not control    the dis-
         position  of automobiles seized and removed
         by a city from Its streets    In order to pre-   ':
         vent the obstruction   of traffic.
                              Very truly   yours,
                              WAWCNERCARR
                              Attorney Qeneral of Texas




LFZ:cm



                               -3149-
Ron. Joe Resweber, page 4 (C-649)


APPROVED:
OPINION COMMITTBE
W. V. Geppert, Chairman
Sam Kelley
Ronald Luna
John Reeves
Howard Fender
APPROVED FOR THE ATTORNEY GENERAL
BY: T. B. WRIGHT




                             -3150-